Citation Nr: 1511490	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-04 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

4.  Entitlement to a rating in excess of 10 percent for right acromioclavicular and costochondral osteoarthritis with rotation cuff tendonitis with impingement.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a left arm disorder.

4.  Entitlement to service connection for residuals of a right ring finger fracture.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to April 1979.  He testified at a Travel Board hearing with the undersigned in July 2014.  A transcript is of record.

The issue of entitlement to a rating in excess of 10 percent for a right arm disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the July 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal to the Board with regard to entitlement to service connection for a left shoulder disorder and a left arm disorder.

2.  A right ring finger fracture was not shown in service or for many years thereafter; residuals of a right ring finger fracture are not related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to service connection for a left shoulder disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to service connection for a left arm disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  Residuals of a right ring finger fracture were not incurred in service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the July 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw the appeal with regard to entitlement to service connection for a left shoulder disorder and a left arm disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they must be dismissed.

Service Connection Claim

The Veteran contends that he fractured his right ring finger during active service and currently suffers from residuals of the injury.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran testified that he was engaging in "horseplay" with another soldier when he hit his hand against a helicopter transmission.  He stated that he had a gash on his knuckle and sought treatment a few days later.  He testified that he was told the wound had starting healing, but it was cleaned and he was provided bandaging.  During the hearing, he pointed out a scar on his right middle finger.

Service treatment records from May 1976 show that the Veteran sought treatment for a laceration on his right hand.  The laceration was cleaned, and the examiner noted that there were no signs of infection.  The remaining service treatment records are absent further complaints related to the right hand.  The December 1978 separation examination found his upper extremities to be clinically normal.  There were also no scars noted on the examination report.  Therefore, while an injury to the right hand was noted, there was no indication that the finger was broken either at the time of the injury or at separation.

Post-service evidence is negative for complaints of, treatment for, or a diagnosis related to the right ring finger for years after discharge.  The Veteran testified that he had problems with his right hand in the 1980's and was advised by a private doctor that he had an old fracture that had healed but he could not recall who the doctor was and the records were not available.
 
In June 2011, the Veteran was provided a VA examination to identify the nature and etiology of any current residuals of a right ring finger fracture.  The examiner noted a slight deformity of the fourth metacarpal near the MCP joint.  There was no acute fracture-dislocation of the fourth digit but was deformity of the fifth metacarpal that was posttraumatic in nature was noted along with mild osteoarthritis of the distal interphalangeal joints in the second through fifth digit and the first interphalangeal joint.    

The examiner opined that the Veteran's right hand disorder was not related to active service because there was no evidence of a broken bone in the hand during service.  The examiner further stated that if the Veteran had a broken bone when he was engaging in horseplay with a fellow soldier that he would have been in excruciating pain and would have either complained about it or sought medical treatment for a fracture, which was not the case.  Instead, he sought treatment only for a laceration, which was cleaned and bandaged in May 1976.  This evidence is consistent with the contemporaneous records (showing no fracture in service).

The Veteran provided testimony specifically in response to the July 2011 medical opinion, stating that he indeed experienced pain, which prompted him to go and seek treatment a few days after the incident.  While the Board acknowledges his contention, it must be emphasized that the examiner's rationale is not necessarily inconsistent with the Veteran's testimony in that the examiner acknowledged that the Veteran sought treatment for a hand laceration; the distinction is in seeking treatment specifically for a finger fracture.  Nonetheless, the examiner's rationale was not limited to his assertion regarding the Veteran's level of pain.  The examiner also specifically stated that there was no other evidence of a bone fracture during service.

The Board further recognizes that the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is also competent to report that he was told by a doctor that he had a diagnosis of a fractured finger.  However, identifying a nexus to a persistent disability involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In sum, the evidence does not show that the Veteran incurred a fractured right ring finger during service.  Moreover, the examiner opined that there was no evidence of a broken bone to the hand during service because the Veteran did not seek treatment for a fractured finger when such an injury would have necessitated it.  The Board also notes that the Veteran's hands were found to be clinically normal on the 1978 examination report, which also did not reference any scars.

As such, the Board finds that a preponderance of the evidence is against the claim for service connection.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal is denied.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a May 2011 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private records from a homeless shelter, and a VA examination.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Here, the Veteran challenged the July 2011 VA examination by disagreeing with the opinion rendered by the examiner.  However, the Board finds the examination was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for a left shoulder disorder is dismissed.

Entitlement to service connection for a left arm disorder is dismissed.

Entitlement to service connection for residuals of a right ring finger fracture is denied.


REMAND

In September 2013, the RO denied entitlement to a rating in excess of 10 percent for a right arm disability.  In March 2014, the Veteran submitted a VA Form 9 in which he discussed his general decline in quality of life.  However, he made specific contentions regarding his difficulties using his right arm, and stated that such limitations were not considered in the previous decision.  

The Board acknowledges that while the Veteran, who does not have a representative, may have prematurely submitted a VA Form 9, the content of the document can be liberally construed as a notice of disagreement (NOD) with the September 2013 rating decision.

After an NOD has been filed in any claim, the RO is required to issue a statement of the case (SOC) unless the veteran has withdrawn the NOD.  38 C.F.R. §§ 19.26, 19.29.  Here, the RO did not issue an SOC in response to the Veteran's March 2014 statement.  As such, remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  If the Veteran wishes to withdraw the claim, he should do so with specificity at the RO.

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran with an SOC pertaining to the issue of entitlement to a rating in excess of 10 percent for a right arm disability.  He should be appropriately notified of the time limits to perfect his appeal.  This issue should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


